Settle, J.
The jury have found the fact that all three of the notes in suit were given to Bogle & Jones for the loan of money, with- the full knowledge, on their part, that the same was to be expended in the purchase of a forge, at which the defendant was to make iron for the Confederate Government. The forge was purchased with this money, and the defendant did “make and deliver to the Confederate Government several tons of iron, a large quantity of which was known as gun scalps.”
The line between such contracts as are tainted with rebellion, and therefore void, and those which are not so infected, is clearly marked by the decisions of this Court. The principle established is, that whenever a dollar has been expended to destroy the life of the Republic, it shall never return to the pocket of its owner.
To hold otherwise, would be to invite other rebellions.
A. sells to an agent of the Confederate Government mules, knowing that they are to be used in that service, but takes the individual bond of the agent, with personal security, for the payment of the price agreed upon. 'He cannot recover it. Martin v. McMillan, 63 N. C. Rep. 486.
Money lent during the rebellion to a county to enable it to provide salt for its citizens, and thus avoid one of the penalties of the blockade, cannot be recovered. Leah v. Gomm’r’s of Dichmond, 64 N. C. Rep. 132; Setzer v. Comm'r’s of Watauga, Ibid, 516.
A. lends money to B. with the knowledge that B intends with it to hire a substitute and put him into the Confederate *393army. A cannot recover the money. Critcher v. Holloway, 64 N. C. Rep. 526; Kingsbury v. Gooch, Ibid, 528.
Money is lent with a knowledge that it is to be used in equiping a company for the Confederate service. It cannot be recovered. Smitherman v. Sanders, 64 N. S. Rep. 522.
It is not difficult to perceive that the principle of the cases cited, govern the case before ns. For it is not easily imagined how one coaid render more efficient aid to the Confederacy, in 1864, than by furnishing it with iron, and especially iron suitable for inaking guns, thereby enabling the Confederacy to protract the struggle and counteract the measures of the Government of the United States for the suppression of the rebellion.
The Courts of the rightful government cannot countenance such contracts as the one before us, but will leave the parties, who are in pari delicto, where they stand.
The judgment of the Superior Court is affirmed.
Pee CueiaM. Judgment affirmed.